Title: To Thomas Jefferson from Edward Stevens, 14 September 1791
From: Stevens, Edward
To: Jefferson, Thomas


Culpeper Court House, 14 Sep. 1791. Thanking TJ for his of the 10th, he acknowledges his gratitude to him and to President Washington for offering him an appointment. Perplexed over whether to accept, he apologizes for explaining himself. “But from the Knowledge I have of your disposition, I find myself under no restraint to take up so much of your time, as to give a small Sketch of the reasoning within myself on the Occasion. If I accept of the appointment now offered, I am concerned whether I am sufficiently capable of the task. It will open such an extensive field, I fear I may be lost. It not only requires capacity of mind, but perhaps much more bodily activity than I am possesed of. And there must after all be a considerable Portion entrusted to others who from the wide bounds to act in, be so much out of my view, that disgrace as well as ruin might be brought down on my head very undeservingly.” In the end he declines the offer. He regrets not seeing TJ and “our friend Mr. Maddison” as they passed through the area.
